department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend n name of contest o state p name of contest q date r name of program s name of contest t name of program u name of organization contest dear contact person identification_number contact number fax number employer_identification_number uil nos we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts letter cg the information submitted indicates you were incorporated under the laws of the state of o on q your articles of incorporation state you are organized for the following purpose in pertinent part you are a not for profit organization dedicated to the presentation of the p which is a preliminary to the r you are committed to the same ideals and principles of the s and - community service personal and professional growth and the spirit of competition in addition to providing an opportunity for young women to become actively involved in their community through various social platforms the p s and afford many participants a chance to achieve their educational goals through scholarships gifts and other opportunities holding to these ideals and principles that all young women should be given the opportunity to advance themselves in all facets of their lives you are proud to be a part of the s and your articles of incorporation also indicate upon dissolution any remaining funds of the organization will be donated to the u you state you plan to raise funds to provide scholarships for the young women of the county scholarships would be awarded based on a competition consisting of a talent sing dance act or play an instrument interview swimsuit and evening gown portions a panel of judges will assess each contestant in the various portions of the competition and base the winners on the results of the assessment you plan to offer six to ten scholarships annually from a pool of approximately twenty annual eligible contestants scholarships are to be used for educational_purposes only and you have steps in place to monitor the amounts awarded to ensure scholarships are used for educational_purposes you state winners are required to compete at the state and national level must be available for public appearances in order to be awarded the scholarships of your organization as part of the contract signed by each contestant in order to compete you later state that your board_of directors has decided to remove the requirement to sign a contract in order to be a contestant and this should qualify your program for exemption in addition winners you provided copies of your application and other material provided to the contestants your requirements for participation include the submission of photos and other related material_participation in the local competition and if selected participation in the state and national level your material refers to the title of p as a job and outlines the expectations of the winners which includes personal appearances further competition and community outreach you also provided a copy of your contract with n your contract with n states in order to be associated with n and u you are required to provide winners or alternates to compete in the n letter cg you state throughout your application that you are associated with n and the u you expressed your connection in various instances as outlined below contestants are required to fill out an application provided to you by n as well as make a donation to a 501_c_3_organization through the u’s website this is required by the u to be eligible to compete your contract with n stipulates the ongoing relationship between you n and u which includes requirements and other obligations that you have with each organization your application states you have a close connection with n and u and you are a local affiliate of each organization your application_for the competition includes various references to n and u including informing the contestant of the possibility to compete in these competitions use of the u logo and indications of the contestants need to be compliant with u eligibility requirements in order to compete your application and other material used was directly supplied by n and u or drafted based on supplied information by these organizations contestants are required to fill out an application and contract for n as part of the process for becoming eligible to compete in your competition you are primarily funded by donations from area companies and businesses law sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for educational or charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states the term exempt_purpose or purposes means any purpose or purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if which accomplish one or more such exempt purposes specified in sec_501 of the it engages primarily in activities letter cg code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest created it it must not be operated for the benefit of designated individuals or the persons who sec_117 of the code provides in pertinent part that gross_income does not include any amount received as a qualified_scholarship sec_117 imposes a limitation thereon however and specifies that the exclusion for qualified scholarships shall not apply to that portion of any amount received which represents payment for teaching researching or other services by the student required as a condition for receiving the qualified_scholarship a scholarship or fellowship_grant represents payment for services when the grantor requires the recipient to perform services in return for the granting of the scholarship or fellowship a requirement that the recipient pursue studies research or other activities primarily for the benefit of the grantor is treated as a requirement to perform services a scholarship or fellowship_grant conditioned upon wither past present or future services by the recipient or upon services that are subject_to the direction or supervision of the grantor represents payment for services under this section revrul_66_103 1966_1_cb_134 holds that an organization who primary activity is to provide awards and grants including scholarship and fellowship grants to needy individuals who would otherwise not be able to pursue their studies for lack of funds and with no monetary benefits to the donor organization qualifies for exemption under sec_501 of the code the organization is primarily engaged in a charitable activity of providing relief of the poor revrul_69_257 1969_1_cb_151 holds that an organization providing scholarships selected from a broad class of applicants on the basis of scholastic standing qualifies for exemption under sec_501 of the code the organization is primarily engaged in the charitable activity of advancing education in 72_tc_267 the tax_court held that a separate fund created by the miss georgia pageant solely to award scholarships to the pageant’s contestants did not qualify under sec_501 of the code because the scholarships were awarded in consideration of contractual obligations the contract required contestants to participate in the miss georgia pageant and appear in public as directed by pageant officials scholarship the tax_court concluded that the scholarships were compensation_for signing the pageant contract and for performing services under it therefore these awards were not sec_117 scholarships and the fund was not operated exclusively for sec_501 purposes a winning contestant who failed to honor the contract forfeited all rights to her letter cg in binger v johnson 394_us_741 the supreme court stated that to be excluded from gross_income under sec_117 scholarships must be relatively disinterested no strings educational grants with no requirements of any substantial quid pro quo from the recipients application of law sec_501 of the code and sec_1_501_c_3_-1 of the regulations sets forth two main tests to qualify for exempt status an organization must be organized and operated exclusively for purposes described in sec_501 of the code your articles of incorporation do not state you are organized for sec_501 purposes and your dissolution clause states your assets will be distributed to u an organization not exempt under sec_501 you do meet the organizational_test you do not satisfy the requirements of the operational_test of the regulations as you have not provided evidence that you are exclusively operated for any of the aforementioned purposes of sec_501 you state in your application that you would award scholarships based on a competition consisting of a talent sing dance act or play an instrument interview swimsuit and evening gown portions based on this information your scholarships would not be granted on the basis of need or educational merit as described in revrul_66_103 and revrul_69_257 you state the requirements for participation in your competition includes the submission of photos and other related material_participation in the local competition and if selected participation in the state and national level furthermore you submitted multiple references to the winners’ responsibilities as being a job you are similar to miss georgia scholarship fund inc v commissioner because your requirements fall directly in line with this case furthermore as with binger v johnson you are providing compensation to your participants and not scholarships as described in sec_117 again similarly to miss georgia scholarship fund inc v commissioner you have no exempt_purpose being that providing compensation to your participants is your sole purpose you have a close connection to n which requires providing participants in the state and national level competition in addition you represent that you rely heavily on n and u to provide critical portions of your operations as outlined above this heavy reliance on n and u indicates that you would be unable to operate without the connection to n and u therefore it appears that you would not be able to remove yourself from the contractual obligations you have with n and u and still be able to operate being that your contractual requirements state that you provide contestants to the state and national contests you continue to require your contestant’s agreement to compete in these competitions if selected this requirement in itself would constitute your scholarships to your participants as compensation as in binger v johnson letter cg applicant’s position you state that your board_of directors has decided to remove the requirement to sign a contact in order to be a contestant and this should qualify your program for exemption service’s response we hold that you do not meet the requirements for tax exemption under sec_501 based on the explanation provided above you have not made a significant change to your operations the removal of the contract for participants does not eliminate the quid pro quo compensation aspect of the scholarships you provide furthermore although you indicate that you will remove the contractual obligations of your participants you continue to require your participant's agreement to compete at the state and national level if selected and meet the contractual obligations of nand u your requirements and stipulations placed on the receipt of your scholarships constitutes compensation and not a scholarship as outlined above based on the information provided in your application and supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 of the code therefore you do not qualify for exemption under sec_501 of the code conclusion based on our analysis of the facts presented and in light of the applicable law we have determined you do not qualify for tax exemption as an organization described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication perjury this may be done by adding to the appeal the following signed declaration the statement of facts item must be declared true under penalties of under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my letter cg knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax letter cg if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lots lerner lois lerner director exempt_organizations enclosure publication letter cg
